ALLEN, J.
Under Section 12075, G. C., a property owner may apply for an iirjunction to restrain the *395levy or collection of a tax upon the ground that the property to be taxed is exempt from taxation, without proceeding under Sections 5616 et seq., General Code. In such case these sections provide a concurrent and not an exclusive remedy. Bashore v. Brown, 108 Ohio St., 18; Cuyahoga Falls v. Beck, 110 Ohio St., 82; Hammond v. Winders, 112 Ohio St., 158, distinguished.
Judgment reversed.
Marshall, C. J. Day, Kinkade and Robinson, JJ., concur. Jones, J. dissenting. Matthias, J, not participating.